leDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13 and 18-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kim (US 10429867).
Regarding claim 1, Kim teaches a circuit (Figure 3) comprising: first (Figure 3 Component P2) and second transistors (Figure 3 Component N2U) coupled between a voltage supply terminal (Figure 3 Component VDD) and a switching terminal (Figure 3 the node between Components 130 and RFB1 is the switching terminal); third (Figure 3 Component P4) and fourth transistors (Figure 3 Component N4) coupled between the voltage supply terminal and the switching terminal (Figure 3 Components P4 is coupled between Components VDD and the node); a fifth transistor (Figure 3 Component N3) coupled to the fourth transistor in a current mirror configuration (Figure 3 Component N3 is coupled to N4 in a current mirror configuration); a sixth transistor (Figure 3 Component P3) coupled between the voltage supply terminal and the third transistor (Figure 3 Component P3 is coupled to Component VDD at the source terminal and coupled to Component P4 through the gate terminal thus being coupled between); a first resistor (Figure 3 Component RCAS) coupled between the voltage supply terminal and the fifth transistor (Figure 3 Component RCAS is coupled between Component VDD and the drain terminal of Component N3); and a second resistor (Figure 3 Component RCMFB) coupled between the sixth transistor and the second transistor (Figure 3 Component RCMFB has one end coupled to Component P3 and the other end through the gate of Component P2 is coupled to Component N2U thus being coupled between).

Regarding claim 2, Kim teaches all the limitations of claim 1. Kim further teaches wherein the first transistor is a PFET (Figure 3 Component P2), the second transistor is an NFET (Figure 3 Component N2U), the PFET has a source coupled to the voltage supply terminal (Figure 3 Component P2 source is coupled to Component VDD), the NFET has a source coupled to the switching terminal (Figure 3 Component N2U source terminal is coupled to the switching node through Component 141), the PFET and NFET have respective drains coupled together (Figure 3 Components P2 and N2U drain terminals are coupled together), and the PFET and NFET have respective gates (Figure 3 Components P2 and N2U have gate terminals).

Regarding claim 3, Kim teaches all the limitations of claim 1. Kim further teaches wherein the third transistor is a PFET (Figure 3 Component P4), the fourth transistor is an NFET (Figure 3 Component N4), the PFET has a source coupled to the voltage supply terminal (Figure 3 Component P4 has a source terminal coupled to Component VDD), the NFET has a source coupled to the switching terminal (Figure 3 Component N4 has a source coupled to the node through Component 142), the PFET and NFET have respective drains coupled together (Figure 3 Components P4 and N4 have drain terminals coupled to one another), the PFET has a gate coupled to the gate of the first transistor (Figure 3 Component P4 has a gate terminal coupled to the gate terminal of Component P2 through right resistor Component RCMFB), and the NFET has a gate coupled to the NFET' s drain (Figure 3 Component N4 has a gate coupled to its drain through the current mirror branch and Components P3 and P4).

Regarding claim 5, Kim teaches all the limitations of claim 1. Kim further teaches wherein the fifth transistor is configured to mirror a current through the fourth transistor (Figure 3 Components N3 and N4 are in a current mirror configuration).

Regarding claim 6, Kim teaches all the limitations of claim 1. Kim further teaches wherein respective currents through the first, third, fifth and sixth transistors are proportional to one other (Figure 3 shows that the currents have a K:1 and 1:K ratio and are still proportional to one another).

Regarding claim 7, Kim teaches all the limitations of claim 1. Kim further teaches wherein the first resistor is configured to control a current through the first transistor (Figure 5 shows a flow of current through the circuit; Figure 5 shows that RCAS is configured to control the current through the first transistor indirectly).

Regarding claim 8, Kim teaches all the limitations of claim 1. Kim further teaches wherein the first resistor is configured to control a slew rate at the switching terminal (Figure 5 shows a flow of current through the circuit; Figure 5 shows that the current flows through RCAS and creates a low signal to turn on the switch 130 from Figure 3 thus indirectly controlling a slew rate at the switching terminal node).

Regarding claim 9, Kim teaches all the limitations of claim 1. Kim further teaches wherein the circuit is configured to transition the switching terminal to a logic low voltage responsive to a logic high voltage at the gate of the second transistor (Figure 5 shows that the NFET receives a logic high voltage the switch 130 turns off).

Regarding claim 10, Kim teaches all the limitations of claim 1. Kim further teaches wherein the circuit is configured to transition the switching terminal to a logic high voltage responsive to the first transistor being on (Figure 5 Component (2) and Component (4) shows that when the first transistor is on the switching terminal has a load current indicating a logic high).

Regarding claim 11, Kim teaches a circuit comprising: first (Figure 3 Component P2) and second transistors (Figure 3 Component N2U) coupled between a voltage supply terminal (Figure 3 Component VDD) and a switching terminal (Figure 3 the node between Components 130 and RFB1 is the switching terminal); third (Figure 3 Component P4) and fourth transistors (Figure 3 Component N4) coupled between the voltage supply terminal and the switching terminal (Figure 3 Components P4 is coupled between Components VDD and the node); a fifth transistor (Figure 3 Component N3) coupled to the fourth transistor in a current mirror configuration (Figure 3 Component N3 is coupled to N4 in a current mirror configuration); a sixth transistor (Figure 3 Component P3) coupled between the voltage supply terminal and the third transistor (Figure 3 Component P3 is coupled to Component VDD at the source terminal and coupled to Component P4 through the gate terminal thus being coupled between); a seventh transistor (Figure 3 Component 130) coupled between an input voltage terminal and the switching terminal (Figure 3 Component 130 has source terminal coupled to a different input voltage terminal with a voltage VDD being applied to it and a drain terminal coupled to the node) and coupled to the first and second transistors (Figure 3 Component 130 is coupled to Components P2 and N2U through the node); a first resistor (Figure 3 Component RCAS) coupled between the voltage supply terminal and the fifth transistor (Figure 3 Component RCAS is coupled between Component VDD and the drain terminal of Component N3); and a second resistor (Figure 3 Component RCMFB) coupled between the sixth transistor and the second transistor (Figure 3 Component RCMFB has one end coupled to Component P3 and the other end through the gate of Component P2 is coupled to Component N2U thus being coupled between), in which the seventh transistor is configured to: electrically connect the switching terminal to the input voltage terminal when the seventh transistor is on; and electrically disconnect the switching terminal from the input voltage terminal when the seventh transistor is off (Figure 3 Component 130 being on connects the input terminal of Component 130 to the node and when Component 130 is off the input terminal is not connected to the node through Component 130).

Regarding claim 12, Kim teaches all the limitations of claim 11. Kim further teaches wherein the first transistor is a PFET (Figure 3 Component P2), the second transistor is an NFET (Figure 3 Component N2U), the PFET has a source coupled to the voltage supply terminal (Figure 3 Component P2 source is coupled to Component VDD), the NFET has a source coupled to the switching terminal (Figure 3 Component N2U source terminal is coupled to the switching node through Component 141), the PFET and NFET have respective drains coupled together (Figure 3 Components P2 and N2U drain terminals are coupled together), and the PFET and NFET have respective gates (Figure 3 Components P2 and N2U have gate terminals).

Regarding claim 13, Kim teaches all the limitations of claim 11. Kim further teaches wherein the third transistor is a PFET (Figure 3 Component P4), the fourth transistor is an NFET (Figure 3 Component N4), the PFET has a source coupled to the voltage supply terminal (Figure 3 Component P4 has a source terminal coupled to Component VDD), the NFET has a source coupled to the switching terminal (Figure 3 Component N4 has a source coupled to the node through Component 142), the PFET and NFET have respective drains coupled together (Figure 3 Components P4 and N4 have drain terminals coupled to one another), the PFET has a gate coupled to the gate of the first transistor (Figure 3 Component P4 has a gate terminal coupled to the gate terminal of Component P2 through right resistor Component RCMFB), and the NFET has a gate coupled to the NFET' s drain (Figure 3 Component N4 has a gate coupled to its drain through the current mirror branch and Components P3 and P4).

Regarding claim 18, Kim teaches all the limitations of claim 11. Kim further teaches wherein the fifth transistor is configured to mirror a current through the fourth transistor (Figure 3 Components N3 and N4 are in a current mirror configuration).

Regarding claim 19, Kim teaches all the limitations of claim 11. Kim further teaches wherein respective currents through the first, third, fifth and sixth transistors are proportional to one other (Figure 3 shows that the currents have a K:1 and 1:K ratio and are still proportional to one another).

Regarding claim 20, Kim teaches all the limitations of claim 11. Kim further teaches wherein the first resistor is configured to control a current through the first transistor (Figure 5 shows a flow of current through the circuit; Figure 5 shows that RCAS is configured to control the current through the first transistor indirectly).

Regarding claim 21, Kim teaches all the limitations of claim 11. Kim further teaches wherein the first resistor is configured to control a slew rate at the switching terminal (Figure 5 shows a flow of current through the circuit; Figure 5 shows that the current flows through RCAS and creates a low signal to turn on the switch 130 from Figure 3 thus indirectly controlling a slew rate at the switching terminal node).

Allowable Subject Matter
Claims 4 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests the fifth transistor is an NFET having the source coupled to the switching terminal; and the sixth transistor is a PFET having the source coupled to the voltage supply terminal, the drain coupled to the gates of the first and third transistors, and the gate is coupled to the drain of the fifth transistor. 

Regarding claim 14, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests the fifth transistor is an NFET having the source coupled to the switching terminal; and the sixth transistor is a PFET having the source coupled to the voltage supply terminal, the drain coupled to the gates of the first and third transistors, and the gate is coupled to the drain of the fifth transistor.
Regarding claim 15, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the seventh transistor is an NFET having a drain, a source and a gate, the drain is coupled to the input voltage terminal, the source is coupled to the switching terminal, and the gate is coupled to the source of the first transistor. Claims 16-17 depend upon claim 15.

Claims 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 22, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a third PFET having the drain coupled to the gates of the first and second PFETs; a third NFET having a drain and a source, the drain coupled to the gate of the third PFET, and the source coupled to the switching terminal. Claims 23-29 depend upon claim 22 therefore are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Illegems (US 8633736) teaches a driver with accurately controlled slew rate and limited control. 
Consoer (US 10425075) teaches a switching regulator slew rate control with S-curve shaping. 
Wu (US 10545523) teaches an Adaptive Gate-biased Field Effect Transistor for a Low Dropout Regulator.
Gao (US 9778672) teaches a gate boosted low drop regulator. 
Ang (US 8786360) teaches a circuit and method for fast switching of a current mirror with a large MOSFET size. 
Chen (US 8456211) teaches a slew rate control circuit and method for slew rate control. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839




	/THIENVU V TRAN/                                                                         Supervisory Patent Examiner, Art Unit 2839